Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-20 have been submitted for examination
Claims  1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,573,379. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm
Instant application
Clm
US Patent no.
 10,573,379
1









an array of memory cells; and 
a controller configured to operate sense circuitry to:










sense a single value associated with a memory cell of the array by applying a single stepped sensing signal to the memory cell, 
wherein the sensed single value is a current that is directly correlated to a threshold voltage of the memory cell; and 

determine soft data associated with a data state of the memory cell based on the sensed single value.

















an array of NAND flash memory cells; sense circuitry, wherein the sense circuitry includes: a capacitance coupled to a memory cell of the array; 

sense a single value associated with the memory cell by applying a single stepped sensing signal to the memory cell, 
wherein the sensed single value is a current on a data line to which the memory cell is coupled that is directly correlated to a threshold voltage of the memory cell; and 
determine soft data associated with a data state of the memory cell based on the sensed single value by: determining, based on the sensed single value, a voltage associated with the capacitance coupled to the memory cell while the single stepped sensing signal is being 



1.	Claims  1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,573,379. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm
Instant application
Clm
US Patent no.
 10,573,379
1


























2

an array of memory cells; and 
a controller configured to operate sense circuitry to:










sense a single value associated with a memory cell of the array by applying a single stepped sensing signal to the memory cell, 
wherein the sensed single value is a current that is directly correlated to a threshold voltage of the memory cell; and 

determine soft data associated with a data state of the memory cell based on the sensed single value.

 The apparatus of claim 1, wherein the memory cell is a flash memory cell

















an array of NAND flash memory cells; sense circuitry, wherein the sense circuitry includes: a capacitance coupled to a memory cell of the array; 
an analog-to-digital (ADC) converter coupled to a first plate of the 
sense a single value associated with the memory cell by applying a single stepped sensing signal to the memory cell, 
wherein the sensed single value is a current on a data line to which the memory cell is coupled that is directly correlated to a threshold voltage of the memory cell; and 
determine soft data associated with a data state of the memory cell based on the sensed single value by: determining, based on the sensed single value, a voltage associated with the capacitance coupled to the memory cell while the single stepped sensing signal is being applied to the memory cell; and determining the soft data based on 


3.	Similarly, Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of commonly owned patent no. 10,573,379. Although the conflicting claims are not identical, they are not patentably distinct from each other.
4.	Similarly, Claims 1 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1  of commonly owned patent no. 10,573,379. Although the conflicting claims are not identical, they are not patentably distinct from each other.
5.	Similarly, Claims 1 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim  1 of commonly owned patent no. 10,573,379. Although the conflicting claims are not identical, they are not patentably distinct from each other.
6.	Similarly, Claims 1 and 4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,573,379. Although the conflicting claims are not identical, they are not patentably distinct from each other.

10,573,379. Although the conflicting claims are not identical, they are not patentably distinct from each other.
8.	Similarly, claims 8-13 are rejected under ODP for the same reasons as per claims 1 and 6 of the instant application.
9.	Similarly, claims 14-20 are rejected under ODP for the same reasons as per claims 1 and 6 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheppler et al. US publication no. 2009/0244973 (Hereinafter Scheppler) and further in view of Qidwai US publication no. 2012/0147654 (Hereinafter Qidawi) and further in the view of Smith et al. US publication no. 2004/0240255 (Hereinafter Smith).
11.	In regard to claim 1, Scheppler / Qidawi / Smith teach:
An apparatus, comprising:
an array of memory cells; and 
(Figures 1A, ref. (110) & 1D, ref. (176) & 1E, ref. (184) in Scheppler)
a controller configured to operate sense circuitry to:
(Figures 3A/B and sections [0036] & [0053] and Figure 7 and section [0062] in Scheppler)
(Figure 4, ref. (32) & (34) and section [0036] and Figure 6 and sections [0043] & [0044] in Qidawi)
sense a single value associated with a memory cell of the array by applying a single stepped sensing signal to the memory cell, 
(Figures 3A/B and sections [0036] & [0053] and Figure 7 and section [0062] in Scheppler)
wherein the sensed single value is a current that is directly correlated to a threshold voltage of the memory cell; and
(Figures 1 and 2 and sections [0033] and [0040]-[0041] in Smith)
determine soft data associated with a data state of the memory cell based on the sensed single value.
(Figures 3A/B and sections [0036] & [0053] and Figure 7 and section [0062] in Scheppler)
before the effective filing of the invention was made to modify the teaching of Scheppler with Qidawi and Smith that comprises a BOOST driver amplifier and a current sensing on the word line and soft bits error correction in MLC FLASH memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved FLASH memory read margin.
12.	In regard to claim 2, Scheppler teaches:
The apparatus of claim 1, wherein the memory cell is a flash memory cell.
(Section [0001] in Scheppler)
13.	In regard to claim 3, Scheppler reaches:
The apparatus of claim 2, wherein the flash memory cell is a multilevel flash memory cell.
(Section [0049] in Scheppler)
14.	In regard to claim 4, smith teaches:
The apparatus of claim 1, wherein the current is a current on a data line to which the memory cell is coupled.
(Figures 1 and 2 and sections [0033] and [0040]-[0041] in Smith)
15.	In regard to claim 5, Scheppler / Qidawi teach:
The apparatus of claim 1, wherein the sense circuitry includes: 
a capacitance coupled to the memory cell;
(Figure 6, ref. (39) and sections [0043] & [0044] in Qidawi)
an analog-to-digital (ADC) converter coupled to a first plate of the capacitance; and
(Figure 6, ref. (640) & (635) in Scheppler)
a boost driver coupled to a second plate of the capacitance.

16.	In regard to claim 6, Scheppler teaches:
The apparatus of claim 4, wherein the ADC converter and the boost driver are configured to convert a voltage across the capacitance while the single stepped sensing signal is applied to the memory cell to a digital value that corresponds to the soft data.
(Figure 7 and sections [0062]-[00065] in Scheppler) 
17.	In regard to claim 7, Smith teaches:
The apparatus of claim 1, wherein the sense circuitry is active bit line sense circuitry.
(Figures 1 and 2 and sections [0033] and [0040]-[0041] in Smith)
18.	Claims 8 and 14 are rejected for the same reasons as per claim 1.
19.	Claims 9-13 are rejected for the same reasons as per claims 2-7.
20.	Claims 15-20 are rejected for the same reasons as per claims 2-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112